Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 10, line 3, the limitation “relief passage between the balance drum…” is indefinite because this element was previously recited in lines 1-2 as a balance drum or center bush or throttle bush rendering the scope of this feature unclear if the relief passage is adapted to all of the alternatives of just the balance drum.  Suggest deleting the previous center bush or throttle bush alternatives. 



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2 and 5 are rejected under 35 U.S.C. 102(a)(1) as being anticpated by Trumpler (U. S. Patent No. 2441855).
Regarding claim 1, Trumpler discloses a process fluid lubricated pump for conveying a process fluid (Main FIG., col. 2, ln. 50 to col. 3, ln 22, a compressor is a specific type of pump for gases or gas mixtures, preamble limitation given lesser weight), comprising: 
a common housing 2, 18 (col. 2, ln. 50; col. 3, ln. 19); 
a pump unit 2, 3, 4 (compression stages) arranged in the common housing 2; 
a drive unit 19 (col. 3, ln.20) arranged in the common housing 3, 18, the common housing 3, 18 comprising a pump inlet 7 and a pump outlet (via volute 8) for the process fluid, the pump unit 2, 3, 4 comprising at least one impeller 6 
and a hydrodynamic coupling 15 (col. 3, lls. 23-30) configured to hydrodynamically couple the drive shaft 20 to the pump shaft 12 by a transmission fluid (Id., gas compressed by the impeller), the hydrodynamic coupling 15 configured to receive the process fluid as the transmission fluid (col. 3, lls. 63-70, via conduits 26, 28).
Re. claim 2, Trumpler discloses the hydrodynamic coupling 15 comprises a casing (shown proximate element 29) configured to receive the process fluid as the transmission fluid, a pump wheel 22 connected to the drive shaft 20, a turbine wheel 25 connected to the pump shaft 12, and a stator 24 arranged between the pump wheel 22 and the turbine wheel 25 configured to guide the process fluid (col. 3, lls. 25-30, guide vanes 24).
Re. claim 5, Trumpler discloses a balance line 26, 28 configured to recirculate the process fluid from a high pressure side to a low pressure side of the pump (col. 3, lls. 63-75, conduits direct high pressure fluid to hydrodynamic coupling then back to inlet side of the pump).

Claim Rejections - 35 USC § 103

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-10 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Maier (U. S. Patent Application Publication No. 2013/0136629) in view of Trumpler (U. S. Patent No. 2441855).
As to claim 1, Maier discloses a process fluid lubricated pump for conveying a process fluid (FIG.’s 1-3, Abstract, multiple related embodiments disclosed, a compressor is a specific type of pump for gases or gas mixtures), comprising: 
a common housing  110 (para. 0020); 
a pump unit 111, 104  (para.’s 0019-0020) arranged in the common housing 110; 
a drive unit 113, 102 arranged in the common housing 110, the common housing 110 comprising a pump inlet 131 and a pump outlet 133 (para. 0027) for the process fluid, the pump unit 104 comprising at least one impeller 124 (para. 0023, three disclosed) configured to convey the process fluid from the pump inlet 131 to the pump outlet 133, and a pump shaft 108, 114 (para. 0022, impeller side of coupling 116), on which the impeller 124 is mounted, the drive unit 102 comprising a drive shaft 108, 112 (motor side of coupling 116) configured to drive the pump shaft 108, and an electric motor 102 configured to rotate the drive shaft 108, 112 about an axial direction.
(Id., gas compressed by the impeller), the hydrodynamic coupling 15 configured to receive the process fluid as the transmission fluid (col. 3, lls. 63-70, via conduits 26, 28).  With this in mind, it would have been obvious to one having ordinary skill in the art before the effective filing date of the instant application to modify Maier and replace its coupling with the hydrodynamic coupling of Trumpler in order to drive the compressor at variable speeds while allowing the motor to run at a constant speed in response to system capacity requirements, as taught by Trumpler (col. 1, ln. 45 to col. 2, ln. 30).
As to claim 2, once modified, Trumpler further teaches the hydrodynamic coupling 15 comprises a casing (shown proximate element 29) configured to receive the process fluid as the transmission fluid, a pump wheel 22 connected to the drive shaft 20, a turbine wheel 25 connected to the pump shaft 12, and a stator 24 arranged between the pump wheel 22 and the turbine wheel 25 configured to guide the process fluid (col. 3, lls. 25-30, guide vanes 24).
As to claim 3, Maier discloses a plurality of bearings 120 configured to support the pump shaft 108, 114 and the drive shaft 108, 112, the bearings being configured to receive the process fluid as lubricant and coolant (para.’s 0028-0031).
As to claim 5, Maier discloses a balance line 170, 166, 162, 131 (multiple lines disclosed, broadly interpreted as recited balance line) configured to recirculate the process fluid from a high pressure side to a low pressure side of the pump (para. 0039, cooling process gas from intermediate compression stages at higher pressure directed to various parts of the pump components at lower pressures).  Additionally, once modified, Trumpler further teaches a balance line 26, 28 configured to recirculate the process fluid from a high pressure side to a low pressure side of the pump (col. 3, lls. 63-75, conduit direct high pressure fluid to hydrodynamic coupling then back to inlet side of the pump).
As to claim 6, Maier discloses the process fluid is configured to pass through and cool the electric motor 102 (para. 0028).
As to claim 7, Maier discloses the balance line 170, 166, 162, 131 is arranged and configured to receive the process fluid discharged from the drive unit 113, 102 (para. 0038, as shown).
As to claim 8, Maier discloses an external cooling loop 130, 154 (para.’s 0032-0034) configured to cool and lubricate the drive unit 113, 102 and the plurality of bearings 120, the external cooling loop comprising a heat exchanger 156 configured to cool the process fluid, the heat exchanger 156 arranged outside the common housing 110 and configured to receive the process fluid from the common housing 110 and to recirculate the process fluid to the common housing 110 (Id., as described at para. 0034).
As to claim 9, Maier discloses an intermediate take-off 170, 172a, 172b (connected to a cooling loop 130, the intermediate take-off configured to supply the 
As to claim 10, Maier discloses at least one balance drum 125 (para. 0024, balance piston interpreted as the recited balance drum) or center bush or throttle bush fixedly connected to the pump shaft 114, 108 and defining a front side facing the pump unit and a back side, and further comprising a relief passage (portions of seal 127 interpreted broadly as forming relief passage in accordance with balance drum 7 disclosed and depicted in the instant application, alternatively the periphery of the piston would inherently provide at least a small clearance passage arranged as claimed between the piston/drum and a stationary part of the housing) between the balance drum 125 and a stationary part stationary with respect to the common housing 110, the relief passage extending in an axial direction along the balance drum 125 from the front side to the back side (FIG.1, as shown).
As to claim 15, Maier discloses the pump is configured to be installed on a sea ground (Title, para. 0018, the term subsea is interpreted as indicating sea ground installation capability).

Claim 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Maier (U. S. Patent Application Publication No. 2013/0136629) in view of Trumpler (U. S. Patent No. 2441855) as applied to claim 3 above, further in view of Jaggi (U. S. Patent No. 3873244).
As to claim 11, the applied art is discussed above but is silent as to at least one of the plurality of bearings is arranged in a casing of the hydrodynamic coupling.  In this regard, Jaggi teaches a variable speed drive for a pump arranged with a bearing 9 in the casing of the hydrodynamic coupling H (FIG. 1, col. 2, lls. 50-60).  With this in mind, it would have been obvious to one having ordinary skill in the art before the effective filing date of the instant application to provide at least one bearing in the casing of the hydrodynamic coupling as a simple rearrangement of parts.  Locating a bearing in the manner claimed serves to provide radial bearing and support of the shaft. Refer to MPEP 2144.04(VI)(C). 
As to claim 12, Maier discloses the plurality of bearings comprises a first radial pump bearing 120 configured to support the pump shaft  114, 108, the first radial pump bearing 120 arranged between the pump unit and a drive end of the pump shaft 102 (bearing 120 on pump side of coupling 116, as shown).  However, Maier and Trumpler are silent as to the first radial pump bearing is arranged in a casing of the hydrodynamic coupling.  In this regard, Jaggi teaches a pump having a radial bearing 9 in the casing of a hydrodynamic coupling H (FIG. 1, col. 2, lls. 50-60).  With this in mind, it would have been obvious to one having ordinary skill in the art before the effective filing date of the instant application to provide at least one bearing in the casing of the hydrodynamic coupling as a simple rearrangement of parts.  Locating a bearing in the manner claimed serves to provide radial bearing and support of the shaft that serves to support the pump shaft. MPEP 2144.04(VI)(C).
As to claim 13, Maier discloses the plurality of bearings comprises a first radial drive bearing 120 configured to support the drive shaft  112, 108, the first radial drive bearing 120 arranged between the pump unit and the electric motor 102 (bearing 120 on motor side of coupling 116, as shown)  However, Maier and Trumpler are silent as to the first radial pump bearing is arranged in a casing of the hydrodynamic coupling.  In this regard, Jaggi teaches a pump having a radial bearing 9 in the casing of the hydrodynamic coupling H (FIG. 1, col. 2, lls. 50-60).  With this in mind, it would have been obvious to one having ordinary skill in the art before the effective filing date of the instant application to provide at least one bearing in the casing of the hydrodynamic coupling as a simple rearrangement of parts.  Locating a bearing in the manner claimed serves to provide radial bearing and support of the shaft MPEP 2144.04(VI)(C).

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Maier (U. S. Patent Application Publication No. 2013/0136629) in view of Trumpler (U. S. Patent No. 2441855) as applied to claim 1 above, further in view of Jonsson (U. S. Patent No. 4208171).
As to claim 14, the applied art is discussed above but is silent as to the pump is a vertical pump with the pump shaft extending in a direction of gravity, and the drive unit is arranged on top of the pump unit.  However, one of ordinary skill in the art would recognize that either Maier or Trumpler could be mounted in the vertical orientation depending upon installation requirements.  In this regard, Jonsson shows a submersible pump mounted in the vertical orientation with respect to gravity with the drive unit 96 arranged on top of the pump unit 92 (FIG. 14).   With this in mind, it would have been .

Allowable Subject Matter
Claims 4 and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  
With respect to claim 4, the prior art of record either alone or in combination does not teach or fairly suggest adapting the compressors of the applied art in a seal-less configuration without mechanical seals arranged along the shaft.  Doing so would render Maier or Trumpler inoperable.   The term “seal-less” is defined in Applicant’s specification at para. 0066.

With respect to claim 16, the prior art of record either alone or in combination provide no nexus for adapting the applied art as a water injection pump for seawater with the seawater being the recited process fluid  used as transmission fluid for its hydrodynamic coupling.  Maier lacks a hydrodynamic coupling and uses tapped process gas for cooling and lubrication while Trumpler is a refrigeration compressor.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH J HANSEN whose telephone number is (571)272-6780. The examiner can normally be reached Monday - Friday 7:00 AM - 4:00 PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devon Kramer can be reached on (571) 272-7118. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KENNETH J HANSEN/Primary Examiner, Art Unit 3746